Per curiam.
The special master found the respondent, Ray M. Tucker, in default after he failed to respond in this disciplinary proceeding to any of the State Bar’s investigations, as well as to the State Bar’s formal complaint. The record establishes that the respondent, in handling an estate matter entrusted to him, collected and retained about $7,863 due his client, without notifying the client he was collecting the money. After the client discovered the respondent had the $7,863, the client demanded that the respondent account for the money. The respondent failed to respond to the client’s demand, forcing the client to file suit against the respondent. The respondent permitted that suit to go into default, and has not yet accounted for the $7,863.
The special master and Review Panel concluded that the respondent had violated Standards 4, 45, 61, 63, 65, and 68 of Bar Rule 4-102. Further, because the respondent has failed to account for the funds in question and showed complete disregard for the disciplinary processes of the State Bar, the Review Panel recommended that this Court disbar the respondent. The Review Panel also recommended that the respondent’s reinstatement be conditioned upon the respondent complying with the reinstatement rules of the State Bar in effect at the time of his reinstatement, and upon the respondent providing proof that he has accounted to his client for the $7,863.
After having considered the record in the instant case, we hereby adopt the recommendations of the Review Panel. Accordingly, we order that the respondent be disbarred from the practice of law in the State of Georgia. Moreover, as condition precedents to his reinstatement, the respondent must comply with the reinstatement rules of the State Bar in effect at the time of the reinstatement, and the respondent must provide satisfactory proof that he has accounted to his client for the $7,863.

Disbarred.


All the Justices concur.